S L I P OP. 0 2 - 1 2 5

               UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: HONORABLE GREGORY W. CARMAN, CHIEF JUDGE

DUFERCO STEEL, INC.,                                       )
                                                           )
                  Plaintiff,                               )
                                                           )
UNITED STATES,                                             )
                                                           )
                  Defendant                                )    Court NO. 99-12-00771
                                                           )
                  and                                      )
                                                           )
BETHLEHEM STEEL CORPORATION                                )
AND U.S. STEEL GROUP, A UNIT                               )
OF USX CORPORATION                                         )
                                                           )
                  Defendant-Intervenors                    )

                                     JUDGMENT ORDER

        Upon consideration of the United States Court of Appeals for the Federal Circuit’s
decision and mandate in Duferco Steel, Inc. v. United States, et al., No. 01-1443 that the
Commerce Department’s 1999 final scope ruling, interpreting its 1993 final scope orders to
include imported floor plate “with patterns in relief derived directly from the rolling process” is
invalid, it is hereby

       ORDERED that judgment is entered in accordance with the United States Court of
Appeals for the Federal Circuit’s opinion in Duferco Steel Inc. v. United States et al., 296 F.3d
1087 (2002); and it is further

        ORDERED that the Commerce Department shall instruct Customs to implement the
exclusion of Plaintiffs floor plate “with patterns in relief derived directly from the rolling
process” from the scope of the 1993 antidumping and countervailing duty orders on cut-to-length
plate from Belgium. The referenced orders were published as Antidumping Duty Order and
Amendment to Final Determination of Sales at Less than Fair Value: Certain Cut-to-Length
Carbon Steel Plate from Belgium, 58 Fed. Reg. 44164 (Aug. 19, 1993) and _Countervailing Duty
Order and Amendment to Final Affirmative Countervailing Duty Determination: Certain Steel
Products from Belgium, 58 Fed. Reg. 43749 (Aug. 17, 1993).




Dated:

                                                      Chief Judg